Title: From John Adams to Mathew Carey, 19 October 1813
From: Adams, John
To: Carey, Mathew



Sir
Quincy Oct. 19 1813

Inclosed is a sketch of the unfortunate enterprize against Penobscot in 1779. drawn by an eye witness. Mr Clarks materials for the modern History of the Navy are multiplying so fast and are so much more splendid than those of ancient date that I begin to be apprehensive he will not have room for all of the latter that ought to be preserved. There is the more reason for inserting these because the gallant actions and great exertions at sea in the War of the revolution and in the French War of the three last years of the last Century were but miserably preserved in the Journals and Histories of those times: whereas the glorious Victories and Conquests of this War, on the Ocean and the Lakes are recorded in all the Newspapers in America.
I wish to know whether Mr Jones has paid your account or not, being anxious to preserve my Credit with you—
With much esteem

John Adams